



COURT OF APPEAL FOR ONTARIO

CITATION: Raba v.
    Landlord and Tenant Board, 2014 ONCA 864

DATE: 20141202

DOCKET: C58819

Watt, van Rensburg and Pardu JJ.A.

BETWEEN

Tomasz Raba

Appellant

and

Landlord and Tenant Board

Respondent

Tomasz Raba, appearing in person

Heather Burnett and Jim Smith, for the respondent

Heard: December 1, 2014

On appeal from the order of Justice Carole J. Brown of
    the Superior Court of Justice, dated April 30, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that the motions judge erred in law in holding that
    the Board was not a suable entity. This is dispositive of the appeal. We have
    also reviewed the written submissions on costs and are not persuaded that the motion
    judges disposition of this issue reflects error. The appeal is dismissed.

[2]

Costs to the Board in the amount of $2,500, inclusive of disbursements
    and all applicable taxes.


